EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Braun on 1/07/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1) Claim 1, line 9, ‘surface.’ is replaced by –surface,--
2) Claim 1, --wherein a longitudinal section of the filtering device comprises at least two Z-shaped sections, with each of the at least two Z-shaped sections having an upper free end which corresponds to an edge of the air outlet of the tube portion, and a lower free end which corresponds to an edge of an air inlet of another one of said tube portion adjacent to the tube portion.—is added with a new line 10. 
3) Claim 6, line 1, ‘claim 5’ is replaced by –claim 1—
4) Claim 8, line 7, ‘surface.’ is replaced by –surface,--
5) Claim 8, --wherein a longitudinal section of the filtering device comprises at least two Z-shaped sections, with each of the at least two Z-shaped sections having an upper free end which corresponds to an edge of the air outlet of the tube portion, and a lower free end which corresponds to an edge of an air inlet of another one of said tube portion adjacent to the tube portion.—is added with a new line 8. 

7) Claims 5 and 12 are canceled.
Allowable Subject Matter
Claims 1-4, 6-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:			A V shape filtering hood of a cooker with an upward opening, comprising: V-shaped tube embedded between the inner surface and the outer surface with an upward opening; comprising an air inlet and an air outlet disposed in an interleaved manner, wherein a longitudinal section of the filtering hood comprises two Z-shaped sections, each having an upper free end  corresponds to an edge of the air outlet of the tube, and a lower free end corresponds to an edge of an air inlet of adjacent tube.
The closest prior art of JP 20055345080 of Ichito or JP 201908111139 of Goda or US pub 20080032011 of Livchak )fig 2-3) discloses a V-shaped filtering hood over a cooking range having filter to capture fumes of the gases having oil & grease but does not disclose V-shaped tube embedded between the inner surface and the outer surface with an upward opening in an interleaved manner and does not comprise filter having two Z-shaped sections, each having an upper free end  corresponds to an edge of the air outlet and a lower free end corresponds to an edge of an air inlet of adjacent tube. And such novelty features cannot not be modified without impermissible hindsight as it claimed in the invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached during Monday-Thursday between 8Am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jorge A Pereiro/Primary Examiner, Art Unit 3799